 

Case 1:15-cv-07045-RMB-RWL Document 173 Filed 11/06/19 Page 1 of 1
Case 1:15-cv-07045-RMB-RWL Document 172 Filed 11/@549=Page-t-52—————"=

  
 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

I DOC #:
| pave rae Ue [TF

SECURITIES AND EXCHANGE COMMISSION, : C. A. No, 1:15-cv-7045 (RMB)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOR

 

 

 

 

Plaintiff,

v.

MICHAEL GRAMINS and TYLER PETERS, waked ENDORSED

Defendants,

 

PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
MOTION TO DISMISS ALL CLAIMS AGAINST TYLER PETERS

Plaintiff Securities and Exchange Commission (the “Commission”) hereby moves to
dismiss all claims against defendant Tyler Peters (“Peters”) pursuant to Rule 41(a)(2) of the
Federal Rules of Civil Procedure. In support if its motion, the Commission states that the parties
are in agreement that dismissal with prejudice as to all claims against defendant Peters is
appropriate.

Dated: November 5, 2019
Respectfully submitted,

SECURITIES AND EXCHANGE COMMISSION,
By its counsel,

Applu wtua a ta disoniss acto, Rua M, Kelly
“Ty be Peters is wey s Rha M. Keily
Clank to close tile cars w te fred A. Day

ston Regional Office
Me, eters . : 3B Arch Street, 24th Floor
Bpston, MA 02110

(417) 573-8941

(417) 573-4590 (Facsimile)

KiellyRu@sec.gov

Date. if i “Kecbnrel A. Seamass i

Richard M. Berman, U.S.D.5.

 

 

 

 

 

 

 

 

 

 
